Goff, J.
This is an appeal from an order denying judgment debtor’s motion to restrain his examination in supplementary proceedings by judgment creditor, on the ground that the judgment was not for “willful and malicious injuries ” and so was released by his discharge in bankruptcy. The gist of the appeal lies in the force to be given to the words above quoted from section 17, subdivision 2, of the United States Bankruptcy Act. Plaintiff’s complaint alleged that “ the defendant without any warrant or pretense of legal process, caused the arrest of the plaintiff by two police officers * * * ” who took her through the streets half a mile to a station-house and from there a mile and a half to another station-house; “ that the defendant at said last named place, then and there caused a false charge to be made against the plaintiff, to wit, that she was guilty *249of a felony, known as grand larceny, and without any reasonable cause and without any right or authority so to do that she was detained with her child over night and that the next morning defendant appeared and said he had learned of her innocence, so she was discharged. Plaintiff recovered judgment and soon after defendant went into voluntary bankruptcy and was subsequently discharged. Plaintiff’s claim was the only one proved. Defendant contends that malice is not an essential element in false imprisonment, as it is in malicious prosecution, and, as malice was not alleged in terms in the complaint, it is not an element in this action and that this, therefore, is not one excepted by section 17. The fallacy with that reasoning is that the words are used in many varying degrees in different connections ; and the authorities indicate that, in the Bankruptcy Act, it includes any intentional injury to another such as that alleged in the complaint.
Appellant asserts that the judge below based his decision on a superficial reading of the case of McChristal v. Klisbee, 190 Mass. 120. Defendant distinguishes it by saying that in each of the three counts" there wilfulness and malice were alleged. Even though the cases may differ in that respect, Chief Justice Knowlton defines for us the words as used in the act thus: “ There cannot be an assault and battery, or a false imprisonment, without a willful injury of the person upon whom the wrong is inflicted. The word ' willful ’ in the statute means nothing more than intentional. The defendant contends that the word ‘ malicious ’ is not used here in its ordinary legal sense, and that it means a wicked, malevolent desire to do another an injury for the sake of the suffering that it will cause him. Such a feeling is commonly called express malice, while the malice here intended is nothing more than that disregard of duty which is involved in the intentional doing of a willful act to the injury of another. Each of the wrongs charged in the different counts of the declaration is malicious in law. The meaning of the statute in question has been considered by different courts and interpreted in accordance with the views above expressed.” S'ee cases cited in opinion.
*250The intent of the act seems to include such a state of facts as that shown in the complaint, and the defendant should not be allowed to escape his obligations. Only those judgments sounding in debt are discharged by the act.
Order affirmed, with ten dollars costs and disbursements, with leave to appeal to the Appellate Division.